          Case 4:15-cv-00152-RM Document 127 Filed 07/14/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Louis Taylor,                                      No. CV-15-00152-TUC-RM
10                   Plaintiff,                         ORDER
11   v.
12   County of Pima, et al.,
13                   Defendants.
14
15            On July 6, 2020, the parties notified chambers of a discovery dispute pursuant to
16   the discovery-dispute procedure set forth in this Court’s Scheduling Order. (See Doc.

17   113 at 3.) The dispute concerns Defendants’ objections to notices of two 30(b)(6)
18   depositions and six fact-witness depositions. The Court will order the parties to attempt

19   to resolve their disputes concerning the depositions through further consultation in light

20   of the clarification set forth below regarding the current scope of this litigation.
21            The currently operative complaint in this matter is Plaintiff’s Second Amended
22   Complaint (“SAC”). (Doc. 40.)1 In the SAC, Plaintiff alleged six claims under 42

23   U.S.C. § 1983 and three claims under Arizona law. (Id.) On March 16, 2017, the Court

24   partially granted and partially denied Defendants’ Motions to Dismiss the SAC. (Doc.

25   63.) The Court found that Heck v. Humphrey, 512 U.S. 477 (1994) bars Plaintiff from

26   premising his § 1983 claims on allegations that he “was wrongfully charged, convicted,
27
     1
      On April 13, 2020, Plaintiff filed a Motion for Leave to File Third Amended Complaint.
28   (Doc. 103.) On June 25, 2020, the Court took that Motion under advisement pending
     supplemental briefing. (Doc. 124.) The Motion to Amend remains pending.
         Case 4:15-cv-00152-RM Document 127 Filed 07/14/20 Page 2 of 4



 1   and imprisoned,” and that the two-year statute of limitations applicable to the § 1983
 2   claims bars Plaintiff from premising the claims on allegations that he “was arrested
 3   without probable cause and unlawfully interrogated.” (Id. at 13.) “However, neither the
 4   statute of limitations nor Heck bars claims based on constitutional violations that affect
 5   the validity of Plaintiff’s 1972 convictions but not the validity of his subsequent 2013
 6   convictions.”     (Id. (emphasis in original).)       Plaintiff’s § 1983 claims survived the
 7   interplay between Heck and the statute of limitations to the extent they alleged that
 8   “Plaintiff’s rights to due process and a constitutionally fair, racially unbiased trial were
 9   violated during [Plaintiff’s] original trial proceedings by the non-disclosure of the
10   Truesdail Report, the hiring of an expert who believed Plaintiff was guilty because ‘black
11   boys’ are more likely to start fires, and the presentation of false testimony from two
12   ‘jailhouse snitches.’”    (Id. at 16; see also id. at 13-16.)        The Court agreed with
13   Defendants      that   Heck   precluded   Plaintiff     from   obtaining   incarceration-based
14   compensatory damages, but it declined to dismiss Plaintiff’s compensatory damages
15   claim, reasoning that “Plaintiff may be able to establish non-incarceration-based
16   compensatory damages,” such as damages for emotional injury not resulting from
17   incarceration. (Id. at 19-20.) After analyzing the sufficiency of the SAC’s factual
18   allegations under the pleading standards of Federal Rule of Civil Procedure 8, the Court
19   dismissed Count Two on the grounds that it contained insufficient non-conclusory factual
20   allegations, but it declined to dismiss Counts One, Three, Four, Five and Six. (Id. at 16-
21   18.)2   Finally, the Court rejected Defendant Pima County’s Eleventh Amendment
22   immunity argument, dismissed with prejudice the state-law malicious prosecution claim
23   asserted in Count Nine, and declined to dismiss the state-law claims asserted in Counts
24   Seven and Eight because Defendants had not made any specific arguments in their
25   Motions to Dismiss concerning those claims. (Id. at 18-20.)
26           Plaintiff moved for reconsideration of the Court’s ruling that he was barred from
27   2
       The Court’s March 16, 2017 Order contained a typographical error; page 20 of the
     Order stated that Count Four of the SAC was dismissed without prejudice when it should
28   have stated that Count Two of the SAC was dismissed without prejudice. The Court later
     amended the March 16, 2017 Order in order to fix the typographical error. (Doc. 80.)

                                                 -2-
      Case 4:15-cv-00152-RM Document 127 Filed 07/14/20 Page 3 of 4



 1   seeking incarceration-based compensatory damages.           (Doc. 68.)     The Court denied
 2   reconsideration, finding that Plaintiff’s allegations “that he is innocent and was
 3   wrongfully incarcerated for 42 years necessarily imply the invalidity of his outstanding
 4   2013 convictions and outstanding sentence of time served.” (Doc. 81 at 10.) The Ninth
 5   Circuit Court of Appeals subsequently dismissed Pima County’s interlocutory appeal of
 6   this Court’s Eleventh Amendment ruling and affirmed this Court’s finding that Heck
 7   barred Plaintiff from seeking incarceration-related damages. Taylor v. Pima Cnty., 913
 8   F.3d 930 (9th Cir. 2019).
 9          Accordingly, based on this Court’s prior Orders and the Ninth Circuit’s rulings in
10   the parties’ interlocutory appeal, the following claims are at issue in this litigation:
11   Claims One, Three, Four, Five, and Six of the SAC to the extent they allege that
12   Plaintiff’s “rights to due process and a constitutionally fair, racially unbiased trial were
13   violated during his original trial proceedings by the non-disclosure of the Truesdail
14   Report, the hiring of an expert who believed Plaintiff was guilty because ‘black boys’ are
15   more likely to start fires, and the presentation of false testimony from two ‘jailhouse
16   snitches’” (Doc. 63 at 16), in addition to the state-law claims asserted in Counts Seven
17   and Eight. Plaintiff’s compensatory damages claim also remains at issue. Although
18   Plaintiff is precluded from obtaining incarceration-based compensatory damages, he may
19   obtain compensatory damages for other harms, such as damages for emotional injury not
20   resulting from incarceration. Nothing in the Court’s prior orders, or in Plaintiff’s 2013
21   no-contest plea, precludes Plaintiff from seeking damages for emotional harm caused by
22   the alleged constitutional violations that survived Defendants’ Motions to Dismiss, even
23   if that emotional harm relates to Plaintiff’s belief in his innocence. As this Court has
24   previously recognized, “Plaintiff’s 2013 no-contest plea did not admit factual guilt.”
25   (Doc. 35 at 13.)
26          In light of the above clarification regarding the current scope of this litigation,
27   ....
28   ....


                                                  -3-
      Case 4:15-cv-00152-RM Document 127 Filed 07/14/20 Page 4 of 4



 1         IT IS ORDERED that the parties shall attempt to resolve their disputes
 2   concerning the 30(b)(6) depositions and fact-witness depositions through further personal
 3   consultation. If the parties are unable to resolve the disputes after sincere efforts at
 4   further personal consultation, they shall file a joint notice on August 1, 2020. The joint
 5   notice shall not exceed three pages in length and shall provide a brief description of the
 6   issues remaining in dispute concerning the 30(b)(6) depositions and/or fact-witness
 7   depositions.
 8         Dated this 13th day of July, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
